                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                             1:19-cv-00129-RJC
PAMELA GRAGG,                            )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )              ORDER
                                         )
ANDREW SAUL, Acting                      )
Commissioner of Social Security,         )
                                         )
             Defendant.                  )
                                         )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on September 14, 2020. (Doc. No. 17). Defendant has responded that he has no

objection to the requested fees, provided that the United States Department of the

Treasury finds that Plaintiff owes no debt to it. (Doc. No. 19). Having reviewed the

Motion, supporting materials, memorandum in support, and the case file, the Court

determines that Plaintiff should be awarded attorneys’ fees under EAJA, 28 U.S.C.

§ 2412(d), in the amount of $5,000.90.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorneys’ Fees,

(Doc. No. 17), is GRANTED. The Court will award attorneys’ fees in the amount of

$5,000.90, and pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the

fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the

United States. If so, that debt will be satisfied first, and if any funds remain, they
               will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United

               States Department of the Treasury reports to the Commissioner that the Plaintiff

               does not owe any debt, the Government will exercise its discretion and honor an

               assignment of EAJA fees, and pay those fees directly to Plaintiff’s counsel. No

               additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




Signed: July 2, 2021
